Exhibit 10.11
(AMB PROPERTY CORPORATION LOGO) [d83999d8399902.gif]          AMB Property
Corporation®
January 30, 2011

Guy F. Jaquier
c/o AMB Property Corporation
Pier 1, Bay 1
San Francisco CA 94111

Re:    Change in Control and Noncompetition Agreement

Dear Mr. Reilly:
Reference is made to the Change in Control and Noncompetition Agreement between
you and AMB Property, L.P, dated as of September 27, 2007 (the “CIC Agreement”).
This letter sets forth your agreement to amend Sections 1, 2 and 3.5 of the CIC
Agreement; provided that such amendments shall be effective only in connection
with, and subject to the consummation of, the transactions contemplated by the
Agreement and Plan of Merger by and among AMB Property Corporation, AMB
Property, L.P., Prologis, Upper Pumpkin LLC, New Pumpkin and Pumpkin LLC, dated
as of January 30, 2011 (the “Merger Agreement”). Capitalized terms used and not
defined in this letter shall have the meanings ascribed to them in the CIC
Agreement.
1. The Company and you agree that Section 1 of the CIC Agreement is amended by
adding the following sentence to the end of such section, effective only upon,
and conditioned upon, the Topco Effective Time:
Notwithstanding the foregoing, this Agreement shall not terminate until the end
of the twenty-fourth (24) calendar month following the Topco Effective Time (as
defined in the Agreement and Plan of Merger by and among AMB Property
Corporation, AMB Property, L.P., Prologis, Upper Pumpkin LLC, New Pumpkin and
Pumpkin LLC, dated as of January 30, 2011 (the “Merger Agreement”)); provided,
however, that if a Change in Control (as defined in Section 2) shall occur
following the Topco Effective Time during the term of this Agreement, this
Agreement shall not terminate until the end of the twenty-fourth (24) calendar
month after the date on which such a Change in Control occurs (the effective
date of each such Change in Control constituting a new “Change in Control
Date”), at which time it will expire.
2. The Company and you agree that the consummation of the transactions
contemplated by the Merger Agreement will constitute a “Change in Control”
within the meaning of the CIC Agreement, and effective as of the Topco Effective
Time, the definition of “Change in Control” in Section 2 of the CIC Agreement
shall be amended to add the following sentence at the end thereof:
Notwithstanding any other provision of this Agreement to the contrary, the Topco
Merger (as defined in the Merger Agreement) shall constitute a Change in
Control, and the Topco Effective Time (as defined in the Merger Agreement),
shall constitute the Change in Control Date applicable to such Change in
Control.
          3. The Company and you agree that Section 3.5 of the CIC Agreement is
amended in its entirety to read as follows, effective only upon, and conditioned
upon, the Topco Effective Time:
3.5 Accelerated Vesting of Options and Other Equity-Based Awards.
Notwithstanding anything to the contrary set forth in any stock, option or other
equity incentive award plan of the
Pier 1, Bay 1 San Francisco, California 94111 United States Main +1 415 394 9000
Fax +1 415 394 9001

 



--------------------------------------------------------------------------------



 



(AMG LOGO) [d83999d8399902.gif] ®
Company or in any option, restricted stock or other equity-based award agreement
between the Company and the Executive (regardless of whether such agreement is
under any such stock, option or other equity incentive award plan), upon the
Executive’s termination of employment with the Company under circumstances which
entitle the Executive to the payments and benefits described in Section 3.3 or
upon the Executive’s termination of employment due to death or Disability,
(A) all options to acquire any equity securities of the Company held by the
Executive on the date of such termination, and which also had been held by the
Executive at the Topco Effective Time shall immediately become exercisable and
fully vested and (B) all shares of restricted stock, restricted stock units,
deferred stock awards and other awards based upon the Company’s equity
securities held by the Executive on the date of such termination, and which also
had been held by the Executive at the Topco Effective Time, shall immediately
become fully vested, exercisable or payable, as applicable, and any forfeiture
provisions with respect to such awards shall immediately lapse.
          You understand and agree that the effect of the foregoing amendment is
to replace the paragraph of your CIC Agreement providing for immediate vesting
of your equity and equity-based awards upon a Change in Control, with a
paragraph providing that the vesting of equity and equity-based awards held by
you at the Topco Effective Time will accelerate upon a severance-qualifying
termination of employment or termination due to death or Disability during the
two-year period following a Change in Control.
          Except as expressly set forth above, all of the terms and conditions
of the CIC Agreement shall remain in full force and effect without modification.
This amendment is subject to the choice of law, dispute resolution and other
terms and conditions of the CIC Agreement as if set forth therein.
          Please acknowledge your understanding of and agreement to the
provisions of this letter (including the amendment to your CIC Agreement set
forth herein) by signing this letter in the space provided below and returning a
copy to the undersigned. This letter may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

            Very truly yours,
      By:   AMB PROPERTY, L.P., a Delaware limited partnership,         By:  
AMB Property Corporation, its general partner         By:   /s/ Nancy J.
Hemmenway         Nancy J. Hemmenway        Senior Vice President, Human
Resources     

          Agreed to and acknowledged
as of the 30th day of January, 2011:
      /s/ Guy F. Jaquier        

 